Citation Nr: 1642628	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-03 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a left ankle disorder.

3.  Entitlement to an initial compensable evaluation for left third finger residuals with minor bony defect, status post neuroma excision.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to November 1979.  He also served in the United States Army Reserves from 1980 to 1988, with a verified period of active duty for training (ACDUTRA) in June 1981.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in May 2012 and November 2012 by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

Previously, in July 2015, the Board referred the issue of entitlement to a 100 percent temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following left long finger surgery in October 2011 to the RO for appropriate action.  To date, the matter has not been adjudicated by the RO and once again it is referred to the RO.  38 C.F.R. § 19.9(b) (2015).

The claim for left ankle disorder is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The probative evidence does not show a current bilateral hearing loss disability for VA compensation purposes.

2.  Throughout the appeal period, the evidence of record shows the Veteran's left long finger disability was not productive of ankylosis or limitation of motion with a 

gap of one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees or limitation of function. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for an initial compensable evaluation for the service-connected left long finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection 

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 C.F.R. § 3.6(c)(3).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, to include sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Impaired hearing will be considered to be a disability for VA compensation benefits when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Through statements and testimony before the Board, the Veteran contends that he developed bilateral hearing loss as a result of noise exposure during field maneuvers, to include grenade explosions and artillery and rifle fire.  

Treatment records from active duty and reserve service are negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA.  Id.  An audiological evaluation performed at active duty enlistment examination in October 1976 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
-
20
LEFT
25
5
5
-
5

At separation examination in October 1979, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

An audiogram dated in October 1982, contained pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
-
25
LEFT
25
20
25
-
25

An audiogram dated in October 1986, contained pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
15
15
LEFT
0
5
20
20
15

On a February 1987 report of medical history, the Veteran denied hearing loss, but reported ear trouble.  The examiner noted the Veteran had decreased hearing due to wax.  The corresponding audiogram dated in February 1987, contained pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
15
15
LEFT
0
5
20
20
15

Post-service VA audiology examination results dated in February 2012 and February 2014 are also negative for a bilateral hearing disability for VA benefit purposes.  38 C.F.R. § 3.385.  The February 2012 report of VA examination contained pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
20
25
LEFT
5
5
15
15
25

Speech recognition ability was 96 percent in the left ear and 100 percent in the right ear.  

The February 2014 report of VA examination contained pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
25
LEFT
10
10
15
15
15

Speech recognition ability was 96 percent in both the left and right ear.  The VA examiner diagnosed normal hearing in the left hear and sensorineural hearing loss in the right ear the frequency range of 6000 Hertz or higher frequencies, which was "less likely than not" related to his military service, as there were no significant threshold shifts noted during active duty or reserve service.  

Initially, the Board finds that Veteran's contentions are competent evidence to relate a history of noise exposure during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, based on the Veteran's statements, and with consideration of the circumstances of the Veteran's military service (basic combat training, advanced infantry training, and performing duties as an armorer), the Board finds that the Veteran was exposed to noise during his active duty service.  However, based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss. 

The evidence does not show that the Veteran has a bilateral hearing impairment that qualifies as a current disability for VA compensation purposes.  38 C.F.R. § 3.385.  The 2012 and 2014 audiological examinations indicate that the regulatory criteria for bilateral hearing loss have not met.  Id.  In the absence of medical evidence that a current bilateral hearing loss disability exists, the criteria for establishing service connection for bilateral hearing loss has not been established, and service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for bilateral hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran seeks entitlement to an initial compensable evaluation for his left long finger disability.  Particularly, the Veteran asserts that he experiences pain from his left long finger, loss of grip strength, and difficulty picking up things.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's left long finger disability has been rated under Diagnostic Code 5229, which provides for a noncompensable rating for limitation of motion of the major or minor index or long finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent is assigned for limitation of motion of the major or minor index or long finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by more than 30 degrees.  Id. 

In this case, the Veteran is right hand dominant.  There has been no evidence of limitation of motion of the left long finger, with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or extension limited by more than 30 degrees or limitation of function of the left long finger.

The Veteran was afforded a VA examination in February 2012, he reported pain and weakness and difficulty grabbing, holding, and picking up heavy things.  He reported flare-ups of finger swelling every other day.  The Veteran was able to oppose the tip of his thumb with his left long finger and all the other fingers, with no evidence of objective painful motion.  There was a gap of less than one inch between the left long finger and the proximal transverse crease of the palm.  There was no objective evidence of painful motion.  There was no evidence of limitation of extension.   There was some pain to palpation of the left long finger, but grip strength was 5/5.  The examiner found the complaints of weakness and grip problems were not due to his left long finger disorder and he only had a mild reduction in range of motion, which may be effort dependent, but even if real, did not significantly impact the use of the left hand.  

On VA examination in February 2014, the Veteran reported his fingers only ached sometimes.  The Veteran reported flare-ups and indicated that he just grabbed or held his long finger and put a little heat pad to it during such flares.  There was no gap between the thumb pad and the fingers, there was also no gap between the left long finger and the proximal transverse crease of the palm.  There was no evidence of limitation of extension.  There was tenderness to palpation of the long finger and hand grip was 5/5 (normal strength).  The examiner noted the Veteran had a brace for carpal tunnel syndrome and not the left long finger disability.    

As Diagnostic Code 5229 provides for a 10 percent rating for limitation of motion of the index finger, the Board considered painful motion, and finds that an initial compensable rating is not warranted for the left long finger based on functional loss.  Notably, on examination in 2012, there was no objective evidence of painful motion during use testing and the Veteran was able to perform three repetitions of use testing, with no additional limitation of motion of any of the fingers.  The examiner indicated the Veteran had less movement than normal in the left long finger but there was no weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  On examination in 2014, despite complaints of pain there was no gap between the thumb pad and the fingers or between the left long finger and the proximal transverse crease of the palm.  There was also no evidence of limitation of extension.  The Veteran was able to perform repetitive use testing with three repetitions without additional limitation of motion of any fingers.  

The Board has also considered whether an initial compensable disability evaluation is warranted under an alternative diagnostic code.  The rating criteria evaluating ankylosis of single or multiple digits of the hand, assigns a10 percent rating for unfavorable or favorable ankylosis of the long finger, major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2015).  In this case, there has been no evidence of unfavorable or favorable ankylosis of the left long finger, to include on examination in 2012 and 2014, to warrant a compensable disability under an alternative diagnostic code relating to disabilities of the single or multiple digits.  Id.  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria under which the Veteran's service-connected disability is evaluated specifically contemplates the level of occupational and social impairment caused by his left long finger disability.  As determined above, the record shows no evidence of any ankylosis, limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, extension limited by more than 30 degrees, or limitation of function.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that manifestations of the service-connected left long finger disability are congruent with the disability picture represented by a noncompensable rating throughout the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected left long finger disability.  In fact, the 2012 VA examiner noted the Veteran's complaints of weakness and grip problems were not due to his left long finger disorder and he only had a mild reduction in range of motion, which may be effort dependent, but even if real, did not significantly impact the use of the left hand.  The 2014 VA examiner found the Veteran's left long finger disability impacted his ability to work only to the extent that he had to work with restrictions of avoiding prolonged repetitive use of the left long finger such as typing.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable rating for his service-connected left long finger disability, and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied. 

An initial compensable evaluation for the left long finger disability is denied. 


REMAND

In his June 2014 substantive appeal, the Veteran indicated that he desired a hearing before the Board at the RO by videoconference.  A hearing before the Board was held in March 2015, but did not include testimony regarding the claim for left ankle disorder.  The Veteran has not withdrawn the claim and the RO must now schedule the Veteran for a hearing before the Board at the RO pursuant to his outstanding request.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  38 C.F.R. § 20.700 (2015).

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity with respect to the claim of service connection for left ankle disorder, pursuant to this case being advanced on the Board's docket.  The RO must notify the Veteran of the date and time of the hearing, and must associate a copy of such notice with the electronic record.  38 C.F.R. § 20.704(b) (2015).  After the hearing, the appeal must be returned to the Board in accordance with current appellate procedures. 

2.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


